                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HOT SPRINGS DIVISION


CHRISTOPHER D. JONES                                                                PLAINTIFF

v.                                  Civil No. 6:20-CV-06030

OFFICER TREJO (ADC Ouachita River                                                 DEFENDANT
Correctional Unit)

                                        JUDGMENT


     For the reasons stated in the Opinion and Order filed this date, Plaintiff’s official capacity

claims are DISMISSED WITH PREJUDICE.                Plaintiff’s individual capacity claims are

DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED this 24th day of June 2021.

                                                   /s/   Barry A. Bryant
                                                   HON. BARRY A. BRYANT
                                                   UNITED STATES MAGISTRATE JUDGE




                                               1
